

116 HR 2575 PCS: AI in Government Act of 2020
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 531116th CONGRESS2d SessionH. R. 2575IN THE SENATE OF THE UNITED STATESSeptember 15, 2020Received; read twice and placed on the calendarAN ACTTo authorize an AI Center of Excellence within the General Services Administration, and for other purposes.1.Short titleThis Act may be cited as the AI in Government Act of 2020.2.DefinitionsIn this Act—(1)the term Administrator means the Administrator of General Services;(2)the term agency has the meaning given the term in section 3502 of title 44, United States Code;(3)the term AI CoE means the AI Center of Excellence described in section 3;(4)the term artificial intelligence has the meaning given the term in section 238(g) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 2358 note);(5)the term Director means the Director of the Office of Management and Budget;(6)the term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and(7)the term nonprofit organization means an organization described in section 501(c)(3)of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code.3.AI Center of Excellence(a)In generalThere is created within the General Services Administration a program to be known as the AI Center of Excellence, which shall—(1)facilitate the adoption of artificial intelligence technologies in the Federal Government;(2)improve cohesion and competency in the adoption and use of artificial intelligence within the Federal Government; and(3)carry out paragraphs (1) and (2) for the purposes of benefitting the public and enhancing the productivity and efficiency of Federal Government operations.(b)DutiesThe duties of the AI CoE shall include—(1)regularly convening individuals from agencies, industry, Federal laboratories, nonprofit organizations, institutions of higher education, and other entities to discuss recent developments in artificial intelligence, including the dissemination of information regarding programs, pilots, and other initiatives at agencies, as well as recent trends and relevant information on the understanding, adoption, and use of artificial intelligence;(2)collecting, aggregating, and publishing on a publicly available website information regarding programs, pilots, and other initiatives led by other agencies and any other information determined appropriate by the Administrator;(3)advising the Administrator, the Director, and agencies on the acquisition and use of artificial intelligence through technical insight and expertise, as needed;(4)assist agencies in applying Federal policies regarding the management and use of data in applications of artificial intelligence;(5)consulting with agencies, including the Department of Defense, the Department of Commerce, the Department of Energy, the Department of Homeland Security, the Office of Management and Budget, the Office of the Director of National Intelligence, and the National Science Foundation, that operate programs, create standards and guidelines, or otherwise fund internal projects or coordinate between the public and private sectors relating to artificial intelligence;(6)advising the Director on developing policy related to the use of artificial intelligence by agencies; and(7)advising the Director of the Office of Science and Technology Policy on developing policy related to research and national investment in artificial intelligence.(c)Staff(1)In generalThe Administrator shall provide necessary staff, resources, and administrative support for the AI CoE.(2)Shared staffTo the maximum extent practicable, the Administrator shall meet the requirements described under paragraph (1) by using staff of the General Services Administration, including those from other agency centers of excellence, and detailees, on a reimbursable or nonreimbursable basis, from other agencies.(3)FellowsThe Administrator may, to the maximum extent practicable, appoint fellows to participate in the AI CoE from nonprofit organizations, think tanks, institutions of higher education, and industry.(d)SunsetThis section shall cease to be effective on the date that is 5 years after the date of enactment of this Act.4.Guidance for agency use of artificial intelligence(a)GuidanceNot later than 270 days after the date of enactment of this Act, the Director, in coordination with the Director of the Office of Science and Technology Policy in consultation with the Administrator and any other relevant agencies and key stakeholders as determined by the Director, shall issue a memorandum to the head of each agency that shall—(1)inform the development of policies regarding Federal acquisition and use by agencies regarding technologies that are empowered or enabled by artificial intelligence, including an identification of the responsibilities of agency officials managing the use of such technology;(2)recommend approaches to remove barriers for use by agencies of artificial intelligence technologies in order to promote the innovative application of those technologies while protecting civil liberties, civil rights, and economic and national security;(3)identify best practices for identifying, assessing, and mitigating any discriminatory impact or bias on the basis of any classification protected under Federal nondiscrimination laws, or any unintended consequence of the use of artificial intelligence, including policies to identify data used to train artificial intelligence algorithms as well as the data analyzed by artificial intelligence used by the agencies; and(4)provide a template of the required contents of the agency plans described in subsection (c).(b)Public commentTo help ensure public trust in the applications of artificial intelligence technologies, the Director shall issue a draft version of the memorandum required under subsection (a) for public comment not later than 180 days after date of enactment of this Act.(c)PlansNot later than 180 days after the date on which the Director issues the memorandum required under subsection (a) or an update to the memorandum required under subsection (d), the head of each agency shall submit to the Director and post on a publicly available page on the website of the agency—(1)a plan to achieve consistency with the memorandum; or(2)a written determination that the agency does not use and does not anticipate using artificial intelligence.(d)UpdatesNot later than 2 years after the date on which the Director issues the memorandum required under subsection (a), and every 2 years thereafter for 10 years, the Director shall issue updates to the memorandum.5.Update of occupational series for artificial intelligence(a)In generalNot later than 18 months after the date of enactment of this Act, and in accordance with chapter 51 of title 5, United States Code, the Director of the Office of Personnel Management shall—(1)identify key skills and competencies needed for positions related to artificial intelligence;(2)establish an occupational series, or update and improve an existing occupational job series, to include positions the primary duties of which relate to artificial intelligence;(3)to the extent appropriate, establish an estimate of the number of Federal employees in positions related to artificial intelligence, by each agency; and(4)using the estimate established in paragraph (3), prepare a 2-year and 5-year forecast of the number of Federal employees in positions related to artificial intelligence that each agency will need to employ.(b)PlanNot later than 120 days after the date of enactment of this Act, the Director of the Office of Personnel Management shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives a comprehensive plan with a timeline to complete requirements described in subsection (a).Passed the House of Representatives September 14, 2020.Cheryl L. Johnson,ClerkSeptember 15, 2020Received; read twice and placed on the calendar